UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
EDREWEENE RAYMOND, PEDRO SERRANO,
SANDY GONZALEZ, and RITCHIE BAEZ,
Plaintiffs,
-against- DECLARATION OF

PEDRO SERRANO

THE CITY OF NEW YORK, WILLIAM J.
BRATTON, JAMES P. O’NEILL, CHRISTOPHER 15-CV-6885 (LTS)(HBP)
McCORMACK, and CONSTANTIN TSACHAS,

Defendants.

 

--- X

I, Pedro Serrano, declares under penalty of perjury, pursuant to U.S.C. § 1746, that the

following is true andcorrect.

1.

2.

lam a Plaintiff in the above captioned matter.

On February 1, 2013 | filed a charge of discrimination and retaliation with the Equal

Employment Opportunity Commission.

In a memorandum dated January 20, 2013 I filed an internal complaint with the
Office of Equal Employment regarding retaliation. This complaint was filed with the
Office of Equal Employment at the end of February 2013. The memorandum was
dated January 20, 2013 because that was the date that I started drafting the
memorandum. As these events continued I included them in the body of the

complaint but did not change the date on the memorandum.

In that Complaint I specifically told the NYPD that I had retained an attorney and
further that I filed a charge of discrimination and retaliation with the Equal
Employment Opportunity Commission. I filed said charge on February |, 2013.

Further in that complaint, I specifically reference an incident which occurred on
February 12, 2013 in which at a roll call I was transferred off my assigned post and
assigned to a punitive foot post which required me to stand during my patrol as a

form of retaliation for complaining about discrimination and the illegal arrest quota.
10.

11.

12.

13.

14.

15.

While on my punitive foot post, I was informed by Sergeant Monroe that Captain
Materasso wanted a copy of my memo book. I returned from my foot post and gave

the memo book to the Captain as I was ordered.

Upon information and belief, I was the only police officer that was ordered to turn

over my memo book.

On Saturday February 16, 2013 at 23:35 I gave the memo book #A916724, dated
August 18, 2012 to December 12, 2012, memo book #A881328 dated May 2, 2012
to August 18, 2012, memo book # 798890 dated May 20, 2010 to October 10, 2010,
memo book #A928729 dated December!2, 2012 to February 16, 2013, memo book
#A 882215 dated February 6, 2012 to May 21, 2012, memo book # A892090 dated
October 31, 2011 to February 6, 2012 to Integrity Control Officer Gomez took the

memo books from me, I never saw them again.

In my testimony in the Floyd v. City of New York stop and frisk trial on March 20,
2013, I testified that I wrote down everything in my book regarding the quota and

other unlawful orders that were prevalent in the 40" Precinct.

In addition to documenting the illegal arrest quota in my memo book, I also wrote

down each time I was retaliated against and in what ways.

I did this specifically to document the disparate treatment I was receiving to ensure

that the record would be preserved for my lawsuit.

In my memo book I specifically had entries relating to the ordered down grading of

felonies.

In my memo book I had several entries relating to punishment for not meeting the

quota.

In my memo book, I logged entries relating to efforts by Defendant Commanding
Officer Christopher McCormack who followed and threatened me before I was set
to testify at the Floyd v. City of New York stop and frisk trial. Under the penal code

of New York this would be felony witness tampering.

In my memo book, I logged entries relating to general corruption in the 40" precinct
bhi

including but not limited to the ignoring of crimes where Black and Hispanic

civilians were the victim of said crimes.

16. In my memo book, I logged entries about the hostile work environment at the 40"

precinct.

17. In my memo book, I logged entries relating to the stress and negative health issues J
suffered while on patrol due to unlawful orders of Supervisors to target Black male
civilians.

18. In my memo book, I logged entries relating to the Internal Affairs ignoring my

complaints of discrimination and retaliation.

19. During my time in the 40" Precinct I was repeatedly threatened that I would have
my memo book heavily scrutinized for punishment if I continued to vocalize my

objections to the arrest quota and discrimination.

20. I was subsequently punished for having improper memo book entries but never was

given back my memo books.

21. As a result of not having copies of my memo book, I lost important evidence that

would help prove my case for discrimination and retaliation.

22. I purposefully used my memo book as a place to take notes, in the moment, about

the discrimination and the retaliation I was forced to endure.

23. As J testified in the Floyd trial, I documented all the corrupfion I witnessed and

     

mistreatment J received in my memo book in hopes that eone would eventually

believe that all the internal comp that

JL.

LSS
Pedro Serrano

Sworn to me on this Stay of . uly , 2019

6102-81-20 = PS OL-EL

LOEL7EZBLL
